Civilian pay; reduction in grade; Civil Service Commission decision — finality of. — Upon consideration of plaintiff’s and defendant’s motions for summary judgment, together with the respective responses by the parties, and oral argu*825ment of the parties, it was concluded on tbe basis of the decision by this court in Thompson v. United States, 145 Ct. Cl. 200, and the cases cited therein, that plaintiff has shown no procedural error, and it was ordered on November 9, 1961, that defendant’s motion be granted, plaintiff’s motion be denied, and the petition dismissed. Plaintiff’s motion for reconsideration was denied January 12,1962.